Citation Nr: 1428455	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




REMAND

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for DDD of the lumbar spine and assigned a 10 percent disability rating.  (By an October 2011 statement of the case, the RO modified its characterization of the service-connected disability to include both DDD and DJD.)

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

With respect to the claim of entitlement to an increased disability rating for service-connected DJD and DDD of the lumbar spine, the Veteran contends that his symptoms are worse than contemplated by the currently assigned disability rating.  See, e.g., the VA Form 9 dated December 2011.  Notably, the Veteran and his representative have asserted that the severity of the Veteran's lumbar spine disability was not sufficiently addressed by the most recent VA examination in November 2010.  To this end, the Board notes that the examiner documented pertinent range-of-motion findings and noted the Veteran's report of flare-ups of lumbar spine symptoms; specifically, severe pain with swelling every week and lasting one to two days.  However, the examiner did not address the functional impact, if any, of the flare-ups.  Moreover, although the VA examiner documented range-of-motion findings and then noted that there was objective evidence of pain on active range of motion, he made no specific finding as to the degree of disability due the objectively shown pain.  The examiner also noted objective evidence of pain following repetitive motion with no additional limitations after three repetitions.  Significantly, the VA examiner failed to address whether the Veteran exhibited fatigability, incoordination, weakness, or lack of endurance.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To this end, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board therefore finds that a new VA examination is warranted to address the Veteran's lumbar spine symptomatology.  See 38 C.F.R. 38 C.F.R.  4.2 (2013).  Upon remand, the examiner must appropriately address the matter of functional loss with sufficient specificity to adequately address the Veteran's claimed flare-ups of lumbar spine pain.

The Veteran has also reported recent VA treatment for his lumbar spine disability.  VA has a duty to obtain the records of this treatment.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since March 2010.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected DJD and DDD of the lumbar spine.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected DJD and DDD of the lumbar spine, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's lumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  The examiner should also address the Veteran's reports of frequent flare-ups of lumbar spine symptomatology.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  As above, the examiner should assess all functional impairments, including during flare-ups, in terms equating to additional range-of-motion lost (beyond what is shown clinically).

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected DDD of the lumbar spine.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the service-connected DJD or DDD of the lumbar spine, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  Address the impact of the service-connected DJD and DDD of the lumbar spine upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

